U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5265.14
DATE:
April 5, 2011

Correspondence
/s/
Approved: Harley G. Lappin
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 540.10 Purpose and scope.
The Bureau of Prisons encourages correspondence that is directed to
socially useful goals. The Warden shall establish correspondence
procedures for inmates in each institution, as authorized and suggested in
this rule.
Institution guidelines concerning correspondence will be made widely available to staff
and inmates through posting on bulletin boards, placement in the institution library, or
other appropriate means.
a. Summary of Changes
Policy Rescinded
P5265.11
Correspondence (7/9/99)
This edition of the Program Statement incorporates changes that have occurred since its
last publication and initiatives resulting from the Reduction and Elimination of Duties
Management Assessment Project (REDMAP):
■ Now requires that funds intended for an inmate‟s commissary account will be mailed
by the sender directly to the centralized commissary account center.
■ Eliminates outgoing special/legal mail drop-boxes.
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

■ Institutions with a TRULINCS-generated mailing label system will ensure inmates
use the mailing labels on all outgoing correspondence.
■ Eliminates requirement to obtain subsequent authorization for inmates‟ with prior
approval to correspond with immediate family members or co-defendants housed in a
federal or non-federal facility.
b. Program Objectives. Expected results of this program are:
■ Inmates will be able to send and receive correspondence per established procedures.
■ Incoming and outgoing general correspondence will be subject to monitoring,
reading, and inspection.
■ Restrictions on general correspondence will be enforced for an inmate because of
misconduct or for classification purposes.
■ Incoming correspondence deemed inappropriate will be rejected.
■ An inmate without funds will be provided a limited amount of postage stamps and
mailing materials.
■ An inmate will be permitted to possess a limited quantity of postage stamps.
■ An inmate will be permitted to receive funds through the mail.
c. Pretrial, Holdover, and Detainee Inmates. Specific sections of this Program
Statement pertain to either designated inmates or inmates in pretrial, detainee, or
holdover status.
2. DEFINITIONS
§ 540.2 Definitions.
(a) General correspondence means incoming or outgoing correspondence
other than special mail. General correspondence includes packages sent
through the mail.
General correspondence refers to traditional mail sent or received via the U.S. Postal
Service. For the purpose of this policy, general correspondence refers to inmate mail
only.
The Warden or designee must give prior approval for an inmate to receive or send a
package (see the Program Statement Mail Management Manual). Procedures for
incoming publications are discussed in the Program Statement Incoming Publications.
Procedures for inmate electronic messaging are addressed in the Program Statement
Trust Fund Limited Inmate Computer System (TRULINCS) — Electronic
Messaging.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

2

(1) Open general correspondence means general correspondence which is
not limited to a list of authorized correspondents, except as provided in §
540.17.
28 CFR § 540.17 refers to Section 9 of this Program Statement.
(2) Restricted general correspondence means general correspondence which is
limited to a list of authorized correspondents.
(b) Representatives of the news media means persons whose principal
employment is to gather or report news for:
(1) A newspaper which qualifies as a general circulation newspaper in the
community in which it is published. A newspaper is one of “general circulation”
if it circulates among the general public and if it publishes news of a general
character of general interest to the public such as news of political, religious,
commercial, or social affairs. A key test to determine whether a newspaper
qualifies as a “general circulation” newspaper is to determine whether the paper
qualifies for the purpose of publishing legal notices in the community in which it
is located or the area to which it distributes;
(2) A news magazine which has a national circulation and is sold by newsstands
and by mail subscription to the general public;
(3) A national or international news service; or
(4) A radio or television news program, whose primary purpose is to report the
news, of a station holding a Federal Communications Commission license.
(c) Special mail means correspondence sent to the following: President and Vice
President of the United States, the U.S. Department of Justice (including the
Bureau of Prisons), U.S. Attorneys Offices, Surgeon General, U.S. Public Health
Service, Secretary of the Army, Navy, or Air Force, U.S. Courts (including U.S.
Probation Officers), Members of the U.S. Congress, Embassies and Consulates,
Governors, State Attorneys General, Prosecuting Attorneys, Directors of State
Departments of Corrections, State Parole Commissioners, State Legislators, State
Courts, State Probation Officers, other Federal and State law enforcement offices,
attorneys, and representatives of the news media.
The Centers for Disease Control (CDC) is part of the U.S. Public Health Service; correspondence
sent to the CDC is considered special mail.
An inmate is expected to use the special mail privilege responsibly. Refer questions concerning
alleged abuses to the Office of General Counsel.
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

3

Special mail also includes correspondence received from the following:
President and Vice President of the United States, attorneys, Members of the U.S.
Congress, Embassies and Consulates, the U.S. Department of Justice (excluding
the Bureau of Prisons but including U.S. Attorneys), other Federal law
enforcement officers, State Attorneys General, Prosecuting Attorneys,
Governors, U.S. Courts (including U.S. Probation Officers), and State Courts. For
incoming correspondence to be processed under the special mail procedures
(see §§ 540.18--540.19), the sender must be adequately identified on the envelope,
and the front of the envelope must be marked “Special Mail — Open only in the
presence of the inmate”.
28 CFR §§ 540.18-19 refers to Sections 10 and 11, respectively, of this Program Statement.
d. Warden is defined in 28 CFR 500.1, separately published, as “... the chief executive officer of
a U.S. Penitentiary, Federal Correctional Institution, Medical Center for Federal Prisoners,
Federal Prison Camp, Federal Detention Center, Metropolitan Correctional Center, or any federal
penal or correctional institution or facility. „Warden‟ also includes any staff member with
authority explicitly delegated by any chief executive officer.”
3. MAIL DEPOSITORIES
§ 540.11 Mail depositories.
The Warden shall establish at least one mail depository within the institution for
an inmate to place outgoing correspondence. The Warden may establish a
separate mail depository for outgoing special mail. Each item placed in a mail
depository must contain a return address. (see § 540.12(d)).
28 CFR § 540.12(d) refers to Section 4.d. of this Program Statement.
The Warden of Federal Detention Centers, Metropolitan Correctional Centers, and Metropolitan
Detention Centers will establish a mail depository to allow an attorney to “hand-deliver” legal
mail to the institution (see the Mail Management Manual). Other facilities housing pretrial
inmates may also establish a mail depository for attorneys to “hand-deliver” special mail.
4. CONTROLS AND PROCEDURES
§ 540.12 Controls and procedures.
(a) The Warden shall establish and exercise controls to protect individuals, and
the security, discipline, and good order of the institution. The size, complexity,
and security level of the institution, the degree of sophistication of the inmates
confined, and other variables require flexibility in correspondence procedures.
All Wardens shall establish open general correspondence procedures.
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

4

Open general correspondence privileges may be given to inmates who are able to exercise them
responsibly. Care should be taken during orientation and thereafter to help inmates understand
their responsibility for open correspondence privileges.
(b) Staff shall inform each inmate in writing promptly after arrival at an institution
of that institution’s rules for handling of inmate mail. This notice includes the
following statement:
The staff of each institution of the Bureau of Prisons has the authority to open all
mail addressed to you before it is delivered to you. “Special Mail” (mail from the
President and Vice President of the U.S., attorneys, Members of the U.S.
Congress, Embassies and Consulates, the U.S. Department of Justice (excluding
the Bureau of Prisons but including U.S. Attorneys), other Federal law
enforcement officers, State Attorneys General, Prosecuting Attorneys,
Governors, U.S. Courts (including U.S. Probation Officers), and State Courts) may
be opened only in your presence to be checked for contraband. This procedure
occurs only if the sender is adequately identified on the envelope and the front of
the envelope is marked “Special Mail — Open only in the presence of the inmate.”
Other mail may be opened and read by the staff.
If you do not want your general correspondence opened and read, the Bureau will
return it to the Postal Service. This means that you will not receive such mail.
You may choose whether you want your general correspondence delivered to you
subject to the above conditions, or returned to the Postal Service. Whatever your
choice, special mail will be delivered to you, after it is opened in your presence
and checked for contraband. You can make your choice by signing Part I or Part
II.
If the inmate elects not to have his/her general correspondence opened and read or refuses to sign
the notice, a copy of the refusal is forwarded to the mail room (notice follows this section).
Part I — General Correspondence to be Returned to the Postal Service
I have read or had read to me the foregoing notice regarding mail. I do not want
my general correspondence opened and read. I REQUEST THAT THE BUREAU
OF PRISONS RETURN MY GENERAL CORRESPONDENCE TO THE POSTAL
SERVICE. I understand that special mail will be delivered to me, after it is opened
in my presence and checked for contraband.

(Name)

P5265.14

(Reg. No.)

4/5/2011

(Date)

Federal Regulations are shown in this type. Implementing instructions: this type.

5

Part II — General Correspondence to be Opened, Read, and Delivered
I have read or had read to me the foregoing notice regarding mail, I WISH TO
RECEIVE MY GENERAL CORRESPONDENCE. I understand that the Bureau of
Prisons may open and read my general correspondence if I choose to receive
same. I also understand that special mail will be delivered to me, after it is
opened in my presence and checked for contraband.
(Name)

(Reg. No.)

(Date)

_____________________________________________________________________
Inmate

, refused to sign this form. He (she) was
(NAME)

(REG. NO.)

advised by me that the Bureau of Prisons retains the authority to open and read
all general correspondence. The inmate was also advised that his (her) refusal to
sign this form will be interpreted as an indication that he (she) wishes to receive
general correspondence subject to the conditions in Part II above.

Staff Member’s Signature

Date

The above notice is included as part of the Acknowledgment of Inmate (BP-A0407).
(c) Staff shall inform an inmate that letters placed in the U.S. Mail are placed
there at the request of the inmate and the inmate must assume responsibility for
the contents of each letter. Correspondence containing threats, extortion, etc.,
may result in prosecution for violation of federal laws. When such material is
discovered, the inmate may be subject to disciplinary action, the written material
may be copied, and all material may be referred to the appropriate law
enforcement agency for prosecution.
(d) The inmate is responsible for filling out the return address completely on
envelopes provided for the inmate’s use by the institution. If the inmate uses an
envelope not provided by the institution, the inmate is responsible for ensuring
that the envelope used contains all return address information listed on the
envelope provided by the institution.
All envelopes, whether preprinted envelopes ordered through UNICOR or written by the inmate,
must have a return address with the:
■ Inmate‟s name.
■ Register number.
■ Name of the institution.
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

6

■ P.O. Box (or street address if there is no P.O. Box).
■ City, state, and ZIP code.
In addition, all outgoing mail, for institutions with a TRULINCS-generated mailing label system,
must utilize these mailing labels on all outgoing correspondence, in accordance with the Program
Statement Trust Fund Limited Inmate Computer System (TRULINCS) — Electronic
Messaging. Consistent with this TRULINCS Program Statement, if an inmate fails to place the
TRULINCS-generated label on outgoing postal mail, the mail is returned to the inmate for
proper preparation.
5. NOTIFICATION OF REJECTIONS
§ 540.13 Notification of rejections.
When correspondence is rejected, the Warden shall notify the sender in writing of
the rejection and the reasons for the rejection. The Warden shall also give notice
that the sender may appeal the rejection. The Warden shall also notify an inmate
of the rejection of any letter addressed to that inmate, along with the reasons for
the rejection and shall notify the inmate of the right to appeal the rejection. The
Warden shall refer an appeal to an official other than the one who originally
disapproved the correspondence. The Warden shall return rejected
correspondence to the sender unless the correspondence includes plans for or
discussion of commission of a crime or evidence of a crime, in which case there
is no need to return the correspondence or give notice of the rejection, and the
correspondence should be referred to appropriate law enforcement authorities.
Also, contraband need not be returned to the sender.
The Warden may not delegate the authority to reject correspondence or sign notification letters
below the level of Associate Warden.
Section 6.d outlines the basis for determining whether correspondence should be rejected.
Returned Correspondence (BP-A0327) is used to notify the involved parties of the rejection.
“Nuisance” contraband is returned to the sender using Stamps, Negotiable Instrument & Other
Returned to Sender (BP-A0328).
The Warden acknowledges receipt of an appeal from the sender of a rejected letter and
designates the appropriate staff to respond. When the Warden makes the initial rejection, a
subsequent appeal by a non-inmate sender is referred to the Regional Office.
If the Warden is doubtful about the propriety of an incoming or outgoing letter or has questions
concerning the interpretation of regulations, he/she may refer the problem to the Regional
Correctional Programs Administrator or the Regional Counsel. In case of rejection, the
offending content is reproduced and retained for a reasonable period (at least 3 months), to have
it available if the rejection is appealed.
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

7

6. GENERAL CORRESPONDENCE
§ 540.14 General correspondence.
(a) Institution staff shall open and inspect all incoming general correspondence.
Incoming general correspondence may be read as frequently as deemed
necessary to maintain security or monitor a particular problem confronting an
inmate.
(b) Except for “special mail,” outgoing mail from a pretrial inmate may not be
sealed by the inmate and may be read and inspected by staff.
(c) (1) Outgoing mail from a sentenced inmate in a minimum or low security level
institution may be sealed by the inmate and, except as provided for in paragraphs
(c)(1)(i) through (iv) of this section, is sent out unopened and uninspected. Staff
may open a sentenced inmate’s outgoing general correspondence:
(i) If there is reason to believe it would interfere with the orderly running of the
institution, that it would be threatening to the recipient, or that it would facilitate
criminal activity;
(ii) If the inmate is on a restricted correspondence list;
(iii) If the correspondence is between inmates (see § 540.17); or
28 CFR § 540.17 refers to Section 9 of this Program Statement.
(iv) If the envelope has an incomplete return address.
(2) Except for “special mail,” outgoing mail from a sentenced inmate in a medium
or high security level institution, or an administrative institution may not be
sealed by the inmate and may be read and inspected by staff.
See the Program Statement Inmate Security Designation and Custody Classification for
identification of security levels.
(3) Mail Monitoring. Each institution establishes procedures for monitoring incoming and
outgoing mail. Institutions may wish to give closer scrutiny to incoming and outgoing mail of
inmates, for example, who:
■ Participated in criminal activity of a sophisticated nature.
■ Committed crimes that involved mail or fraudulent schemes.
■ Are considered escape risks.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

8

■ Present management problems (i.e., interference /disruption of the orderly running of the
institution).
The staff member designated to supervise correspondence may keep a list of such inmates.
Monitoring procedures may not interfere with mail handling.
(4) Reading and Inspection. As stated in this section, all incoming general correspondence and
outgoing mail in medium, high, and administrative institutions (except “special mail”) is subject
to random reading by correctional staff. The objectives of reading mail differ from the
objectives of inspection. For inspection (to which all incoming general correspondence is
subjected), the objective is primarily to detect contraband. The random reading of mail is
intended to reveal, for example, escape plots, plans to commit illegal acts, plans to violate
institution rules, or other security concerns.
(5) Disclosure. When reading correspondence, a staff member may incidentally learn
information about the private lives of inmates or their correspondents. Bureau staff must be
sensitive to the fact that most information in correspondence is private, and must be handled
discreetly. Unless there is a legitimate correctional concern relating to security, safety, orderly
running of the institution, criminal activity, or inmate rehabilitation, the contents of reviewed
correspondence should not be revealed to any other person.
(d) The Warden may reject correspondence sent by or to an inmate if it is
determined detrimental to the security, good order, or discipline of the institution,
to the protection of the public, or if it might facilitate criminal activity.
Correspondence which may be rejected by a Warden includes, but is not limited
to, correspondence which contains any of the following:
(1) Matter which is nonmailable under law or postal regulations;
(2) Matter which depicts, describes, or encourages activities which may lead to
the use of physical violence or group disruption;
This includes any printed material individually identified as placing that inmate, another inmate,
or staff at risk of assault or other safety concerns.
(3) Information of escape plots, of plans to commit illegal activities, or to violate
Bureau rules or institution guidelines;
(4) Direction of an inmate’s business (See § 541.13, Prohibited Act No. 408). An
inmate, unless a pre-trial detainee, may not direct a business while confined.
This does not, however, prohibit correspondence necessary to enable an inmate
to protect property and funds that were legitimately the inmate’s at the time of
commitment. Thus, for example, an inmate may correspond about refinancing an
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

9

existing mortgage or sign insurance papers, but may not operate a mortgage or
insurance business while in the institution.
§ 541.13, Prohibited Act No. 408, refers to Chapter 4 of the Program Statement Inmate
Discipline and Special Housing Units.
(5) Threats, extortion, obscenity, or gratuitous profanity;
(6) A code;
(7) Sexually explicit material (for example, personal photographs) which by its
nature or content poses a threat to an individual’s personal safety or security, or
to institution good order; or
Nude or sexually suggestive photos (individual prints or copies as opposed to those from
publications) present a special concern for personal safety, security, and good order. This is
particularly true when the subject is an inmate‟s relative, friend, or acquaintance. For these
reasons, ordinarily an inmate is not permitted to receive through the mail a personal photograph
in which the subject is nude, displays genitalia or female breasts, or when the photo depicts
sexual suggestive acts such as intercourse, fellatio, or sodomy.
The exclusion of this or similar materials is determined by whether it would be detrimental to an
individual‟s safety or security, or to institution good order, if it were in the inmate‟s possession.
For purposes of this section, clippings from publications are considered correspondence. For the
rule on publications, see the Program Statement Incoming Publications.
(8) Contraband. (See § 500.1 of this chapter. A package received without prior
authorization by the Warden is considered to be contraband.)
28 CFR 500.1 is contained in Section 2.d. of this Program Statement.
Multiple copies of printed materials intended for inmate distribution and third-party mailing are
also considered contraband.
7. RESTRICTED GENERAL CORRESPONDENCE
§ 540.15 Restricted general correspondence.
(a) The Warden may place an inmate on restricted general correspondence based
on misconduct or as a matter of classification.
For this restriction, the term “classification” is used to identify categories of behavior.
Determining factors include the inmate’s:
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

10

(1) Involvement in any of the activities listed in § 540.14(d);
28 CFR § 540.14(d) is contained in Section 6.d. of this Program Statement.
(2) Attempting to solicit funds or items (e.g., samples), or subscribing to a
publication without paying for the subscription;
(3) Being a security risk;
(4) Threatening a government official; or
(5) Having committed an offense involving the mail.
(b) The Warden may limit to a reasonable number persons on the approved
restricted general correspondence list of an inmate.
A recommendation to place an inmate on restricted correspondence is made by the unit team
during the inmate‟s program review or by the Unit Disciplinary Committee (UDC) or
Disciplinary Hearing Officer (DHO), when restricted correspondence is required by an infraction
of an institution rule.
Action taken by the UDC or DHO as a disciplinary sanction is ordinarily based on a finding of
violation of correspondence regulations.
(c) The Warden shall use one of the following procedures before placing an
inmate on restricted general correspondence.
(1) Where the restriction will be based upon an incident report, procedures must
be followed in accordance with inmate disciplinary regulations (part 541, subpart
B of this chapter).
Part 541, subpart B, refers to the Program Statement Inmate Discipline and Special Housing
Units.
(2) Where there is no incident report, the Warden:
(i) Shall advise the inmate in writing of the reasons the inmate is to be placed on
restricted general correspondence;
(ii) Shall give the inmate the opportunity to respond to the classification or
change in classification; the inmate has the option to respond orally or to submit
written information or both; and

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

11

(iii) Shall notify the inmate of the decision and the reasons, and shall advise the
inmate that the inmate may appeal the decision under the Administrative Remedy
Procedure.
(d) When an inmate is placed on restricted general correspondence, the inmate
may, except as provided in §§ 540.16 and 540.17:
28 §§ CFR 540.16 and 540.17 refer to Sections 8 and 9, respectively, of this Program Statement.
(1) Correspond with the inmate’s spouse, mother, father, children, and siblings,
unless the correspondent is involved in an violation of correspondence
regulations, or would be a threat to the security or good order of the institution;
The word “spouse” includes a common-law relationship which has previously been established
in a state which recognizes this status. In states that do not, a common-law relationship is not
considered “immediate family.” For determination of applicable state laws, consult the Regional
Counsel.
(2) Request other persons also to be placed on the approved correspondence
list, subject to investigation, evaluation, and approval by the Warden; with prior
approval, the inmate may write to a proposed correspondence to obtain a release
authorizing an investigation; and
(3) Correspond with former business associates, unless it appears to the Warden
that the proposed correspondent would be a threat to the security or good order
of the institution, or that the resulting correspondence could reasonably be
expected to result in criminal activity. Correspondence with former business
associates is limited to social matters.
Verification Procedures. Each year it becomes more difficult to obtain information from law
enforcement agencies on proposed correspondents. For this reason, staff attempt to secure
information from other sources, including the inmate, the proposed correspondent, and the U.S.
Probation Officer. Each institution develops its own verification procedures, depending on the
sophistication of its inmates and resources for verification.
A release from the individual in question may be necessary (for example, under the Privacy Act)
to complete the investigation. If a release is needed, the inmate is responsible for obtaining it,
and is permitted to write to the correspondent for this purpose.
(e) The Warden may allow an inmate additional correspondence with persons
other than those on the inmate’s approved mailing list when the correspondence
is shown to be necessary and does not require an addition to the mailing list
because it is not of an ongoing nature.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

12

8. INMATE CORRESPONDENCE WHILE IN SEGREGATION AND HOLDOVER
STATUS
§ 540.16 Inmate correspondence while in segregation and holdover status.
(a) The Warden shall permit an inmate in holdover status (i.e., enroute to a
designated institution) to have correspondence privileges similar to those of
other inmates insofar as practical.
(b) The Warden shall permit an inmate in segregation to have full
correspondence privileges unless placed on restricted general correspondence
under § 540.15.
28 CFR § 540.15 refers to Section 7 of this Program Statement.
9. CORRESPONDENCE BETWEEN CONFINED INMATES
§ 540.17 Correspondence between confined inmates.
An inmate may be permitted to correspond with an inmate confined in any other
penal or correctional institution if the other inmate is either a member of the
immediate family, or is a party or witness in a legal action in which both inmates
are involved. Such correspondence may be approved in other exceptional
circumstances, with particular regard to the security level of the institution, the
nature of the relationship between the two inmates, and whether the inmate has
other regular correspondence. The following additional limitations apply:
Inmates must provide current documentation (dated within the past six months) to support both
inmates are parties to or a witness in a current legal action. At subsequent inmate team reviews,
inmates will provide supporting documentation to continue correspondence privileges.
(a) Such correspondence at institutions of all security levels may always be
inspected and read by staff at the sending and receiving institutions (it may not
be sealed by the inmate); and
If inspection of the correspondence reveals communication other than a legal matter, the unit
manager will be advised and a determination will be made whether to disapprove further
correspondence. If privileges are rescinded, the unit manager or designee will ensure mail room
and trust fund staff are notified.
(b) (1) The appropriate unit manager at each institution must approve of the
correspondence if both inmates are housed in Federal institutions and both
inmates are members of the same immediate family or are a party or witness in a
legal action in which both inmates are involved.
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

13

The Warden is appraised of unusual circumstances pertaining to a request (e.g., inmates who
have Central Inmate Monitoring assignments and/or disruptive group members) to correspond,
for members of the same immediate family or for inmates who are a party or witness in the same
legal action, for inmates housed in federal facilities.
Normally, the approval of mail correspondence privileges will apply to electronic messages
generated via TRULINCS. The approval of correspondence privileges for both inmates will
remain in effect even if either is transferred within the Bureau. The unit team will forward a
copy of the approved mail correspondence to the mail room and trust fund staff for processing.
Unit team staff will review the status of previously approved correspondence during the inmate's
classification/program review. When denying an inmate‟s request to correspond with immediate
family, the unit manager will document the reason(s) for the denial.
(2) The Wardens of both institutions must approve of the correspondence if one
of the inmates is housed at a non-Federal institution or if approval is being
granted on the basis of exceptional circumstances.
The Warden documents a denial or the rationale for approving the request for an inmate to
correspond with an inmate, who is an immediate family member or a party or witness in the
same legal action, housed in a non-federal facility/contract facility.
The approval of correspondence privileges for the inmate will remain in effect even when the
inmate transfers within the Bureau. Unit team will review previously approved correspondence
for either of the above circumstances. Unit team will forward a copy of the approval for mail
correspondence to mail room staff.
10. SPECIAL MAIL
§ 540.18 Special mail.
(a) The Warden shall open incoming special mail only in the presence of the
inmate for inspection for physical contraband and the qualification of any
enclosures as special mail. The correspondence may not be read or copied if the
sender is adequately identified on the envelope, and the front of the envelope is
marked “Special Mail — Open only in the presence of the inmate”.
Incoming mail meeting these requirements must be treated per this rule. The Warden may,
however, treat incoming mail that does not meet all requirements for special mail handling in the
same fashion as special mail, including opening it in the inmate‟s presence and inspecting it only
for contraband. For example, mail from the chambers of a Federal judge or from a Member of
Congress should be given special handling even if it does not have a special mail marking on the
envelope.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

14

Similarly, mail from an adequately identified sender that contains markings similar to the phrase
“Special Mail — Open only in the presence of the inmate” may be given special handling.
Examples of similar markings include “Attorney-Client — Open only in the presence of the
inmate” and “Legal Mail — Open only in the presence of the inmate.”
(b) In the absence of either adequate identification or the “special mail” marking
indicated in paragraph (a) of this section appearing on the envelope, staff may
treat the mail as general correspondence and may open, inspect, and read the
mail.
(c) (1) Except as provided for in paragraph (c)(2) of this section, outgoing special
mail may be sealed by the inmate and is not subject to inspection.
(2) Special mail shall be screened in accordance with the provisions of
paragraph (c)(2)(iii) of this section when the special mail is being sent by an
inmate who has been placed on restricted special mail status.
(i) An inmate may be placed on restricted special mail status if the Warden, with
the concurrence of the Regional Counsel, documents in writing that the special
mail either has posed a threat or may pose a threat of physical harm to the
recipient (e.g., the inmate has previously used special mail to threaten physical
harm to a recipient).
(ii) The Warden shall notify the inmate in writing of the reason the inmate is being
placed on restricted special mail status.
(iii) An inmate on restricted special mail status must present all materials and
packaging intended to be sent as special mail to staff for inspection. Staff shall
inspect the special mail material and packaging, in the presence of the inmate, for
contraband. If the intended recipient of the special mail has so requested, staff
may read the special mail for the purpose of verifying that the special mail does
not contain a threat of physical harm. Upon completion of the inspection, staff
shall return the special mail material to the inmate if the material does not contain
contraband, or contain a threat of physical harm to the intended recipient. The
inmate must then seal the special mail material in the presence of staff and
immediately give the sealed special mail material to the observing staff for
delivery. Special mail determined to pose a threat to the intended recipient shall
be forwarded to the appropriate law enforcement entity. Staff shall send a copy
of the material, minus the contraband, to the intended recipient along with
notification that the original of the material was forwarded to the appropriate law
enforcement entity.
(iv) The Warden shall review an inmate’s restricted special mail status at least
once every 180 days. The inmate is to be notified of the results of this review. An
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

15

inmate may be removed from restricted special mail status if the Warden
determines, with the concurrence of the Regional Counsel, that the special mail
does not threaten or pose a threat of physical harm to the intended recipient.
(v) An inmate on restricted mail status may seek review of the restriction through
the Administrative Remedy Program.
(d) Except for special mail processed in accordance with paragraph (c)(2) of this
section, staff shall stamp the following statement directly on the back side of the
inmate’s outgoing special mail:
“The enclosed letter was processed through special mailing procedures for
forwarding to you. The letter has neither been opened nor inspected. If the writer
raises a question or problem over which this facility has jurisdiction, you may
wish to return the material for further information or clarification. If the writer
encloses correspondence for forwarding to another addressee, please return the
enclosure to the above address.”
The stamp includes the above statement, the name and address of the institution and space for the
date.
11. LEGAL CORRESPONDENCE
§ 540.19 Legal correspondence.
(a) Staff shall mark each envelope of incoming legal mail (mail from courts or
attorneys) to show the date and time of receipt, the date and time the letter is
delivered to an inmate and opened in the inmate’s presence, and the name of the
staff member who delivered the letter. The inmate may be asked to sign as
receiving the incoming legal mail. This paragraph applies only if the sender has
marked the envelope as specified in § 540.18.
28 CFR § 540.18 refers to Section 10 of this Program Statement.
Staff are expected to develop a master log containing the above information. The inmate may be
requested (but not required) to sign the log, indicating receipt of the legal mail. If the inmate
refuses, staff note this in the log.
(b) The inmate is responsible for advising any attorney that correspondence will
be handled as special mail only if the envelope is marked with the attorney’s
name and an indication that the person is an attorney, and the front of the
envelope is marked “Special Mail — Open only in the presence of the inmate”.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

16

Legal mail shall be opened in accordance with special mail procedures (see §
540.18).
28 CFR § 540.18 refers to Section 10 of this Program Statement.
(c) Grounds for the limitation or denial of an attorney’s correspondence rights or
privileges are stated in part 543, subpart B. If such action is taken, the Warden
shall give written notice to the attorney and the inmate affected.
Part 543, subpart B, refers to the Program Statement Inmate Legal Activities.
Any violation of the attorney/client correspondence privilege is referred to Regional Counsel,
who, in conjunction with the Office of General Counsel, may restrict the inmate or attorney from
further correspondence privileges.
(d) In order to send mail to an attorney’s assistant or to a legal aid student or
assistant, an inmate shall address the mail to the attorney or legal aid supervisor,
or the legal organization or firm, to the attention of the student or assistant.
See the Program Statement Inmate Legal Activities for information concerning Bureau
recognition of an attorney‟s assistant or legal aid student assistant.
(e) Mail to an inmate from an attorney’s assistant or legal aid student or
assistant, in order to be identified and treated by staff as special mail, must be
properly identified on the envelope as required in paragraph (b) of this section,
and must be marked on the front of the envelope as being mail from the attorney
or from the legal aid supervisor.
12. INMATE CORRESPONDENCE WITH REPRESENTATIVES OF THE NEWS
MEDIA
§ 540.20 Inmate correspondence with representatives of the news media.
(a) An inmate may write through “special mail” to representatives of the news
media specified by name or title (see § 540.2(b)).
28 CFR § 540.2(b) refers to Section 2.b. of this Program Statement.
Properly identified and labeled correspondence from an inmate who is not on restricted mail
status to qualifying news media representatives is sealed and forwarded without inspection,
directly and promptly. Properly identified and labeled correspondence from an inmate on
restricted special mail status is also sealed and forwarded promptly, but may be subject to
inspection per procedures in Section 10. If there is doubt whether a representative qualifies,
contact the Public Information Officer in the Central Office.
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

17

(b) The inmate may not receive compensation or anything of value for
correspondence with the news media. The inmate may not act as reporter.
(c) Representatives of the news media may initiate correspondence with an
inmate. Staff shall open incoming correspondence from representatives of the
media and inspect for contraband, for its qualification as media correspondence,
and for content which is likely to promote either illegal activity or conduct
contrary to Bureau regulations.
See the Program Statement News Media Contacts on other aspects of contact with news media.
13. PAYMENT OF POSTAGE
§ 540.21 Payment of postage.
(a) Except as provided in paragraphs (d), (e), (f), and (i) of this section, postage
charges are the responsibility of the inmate. The Warden shall ensure that the
inmate commissary has postage stamps available for purchase by inmates.
Mail room staff should obtain postage rate charts from the local servicing post office and place
them where inmates ordinarily have access — the mail room or housing units.
(1) Postage Sold by Commissary. The inmate commissary must have available sufficient
stamp denominations to allow mailing letters in excess of 1 ounce, but not requiring an
additional first-class stamp.
(2) Purchase Limitation. The Warden issues local guidelines, which ordinarily limit an
inmate‟s commissary purchase per visit to 20 postage stamps (denomination for first-class,
domestic, 1-ounce mailing), or the equivalent; if such visits are limited to once per week or less,
the Warden may authorize an additional purchase of stamps.
(3) Inmate Possession of Postage Stamps. The Warden issues local guidelines, limiting an
inmate‟s possession of stamps at one time to no more than 60 (denomination for first-class,
domestic, 1-ounce mailing), or the equivalent. The Warden may authorize possession of stamps
to a specified amount in excess of this limit. The stamps are to be maintained by the inmate in
the same manner the stamps are sold or in the manner provided by the unit manager.
(4) Approval for Additional Purchases. An inmate may be authorized to purchase (per
commissary visit) more than 20 postage stamps (denomination for first-class, domestic, 1-ounce
mailing), or the equivalent, only upon approval of the associate warden. This authority may not
be delegated below unit manager.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

18

(b) Writing paper and envelopes are provided at no cost to the inmate. Inmates
who use their own envelopes must place a return address on the envelope (see §
540.12(d)).
28 CFR § 540.12(d) refers to Section 4(d) of this Program Statement.
(c) Inmate organizations will purchase their own postage.
(d) An inmate who has neither funds nor sufficient postage and who wishes to
mail legal mail (includes courts and attorneys) or Administrative Remedy forms
will be provided the postage stamps for such mailing. To prevent abuses of this
provision, the Warden may impose restrictions on the free legal and
administrative remedy mailings.
(1) To prevent abuses of Bureau directives regarding purchase of postage, Wardens will:
■ Provide an inmate who has neither funds nor postage up to five postage stamps
(denomination for first-class, domestic, 1-ounce mailing) or the equivalent each week, for
legal mail or Administrative Remedy filing
■ Require an inmate who has, for at least two separate months, depleted his/her commissary
account, obtained Government-paid postage stamps, and then restored money to the account
to complete the form for reimbursement Request for Withdrawal of Inmate‟s Personal Funds
(BP-199) for the amount of postage given for legal mail or Administrative Remedy filings.
Commissary staff hold the BP-199 and charge it against the inmate‟s account as soon as
he/she has funds (see the Program Statement Trust Fund Management Manual).
■ Allow an inmate to purchase sufficient postage for legal mail or Administrative Remedy
mailings. The amount may not exceed the limit for postage purchases.
(2) The associate warden makes a final determination whether the inmate is to receive postage
under the conditions of this subsection. An “inmate without funds” means an inmate without
sufficient commissary balance to purchase a postage stamp sufficient for first-class, 1-ounce
domestic mailing. This authority may not be delegated below unit manager.
(e) When requested by an inmate who has neither funds nor sufficient postage,
and upon verification of this status by staff, the Warden shall provide the postage
stamps for mailing a reasonable number of letters at government expense to
enable the inmate to maintain community ties. To prevent abuses of this
provision, the Warden may impose restrictions on the free mailings.
Five letters per month are suggested as reasonable in most circumstances. To prevent abuses, the
Warden may require reimbursement as provided in Section 13(d)(1). The associate warden (not
to be delegated below unit manager) makes a final determination on whether the inmate is to
receive postage under this subsection.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

19

In making this determination, an “inmate without funds” means an inmate without sufficient
commissary balance to purchase a postage stamp sufficient for first-class, 1-ounce domestic
mailing, or postage for half-ounce international air mail for an inmate whose community ties
require foreign correspondence.
(f) Mailing at government expense is also allowed for necessary correspondence
in verified emergency situations for inmates with neither funds nor sufficient
postage.
The associate warden makes a final determination whether the inmate is to receive postage
stamps under this subsection. This authority may not be delegated below unit manager.
(g) Inmates must sign for all stamps issued to them by institution staff.
A separate log is kept for this purpose.
(h) Mail received with postage due is not ordinarily accepted by the Bureau of
Prisons.
The mail room staff refuses postage-due mail. However, if such mail is tendered to mail room
staff without collection of postage due, it is processed without further collection action (see the
Mail Management Manual).
(i) Holdovers and pre-trial commitments will be provided a reasonable number of
stamps for the mailing of letters at government expense.
Three letters per week is suggested as reasonable in most circumstances. Commissary purchase
of postage is also available to pretrial inmates. For holdovers, additional Government-furnished
postage stamps may be allowed for special needs demonstrated by the inmate.
(j) Inmates may not be permitted to receive stamps or stamped items (e.g.,
envelopes embossed with stamps, postal cards with postage affixed) other than
by issuance from the institution or by purchase from commissary.
Stamps and stamped items sent into the institution are returned to the sender. Indicate the reason
for return on Form BP-A0328, Stamps, Negotiable Instrument & Other Returned to Sender. A
copy of the form is placed with the correspondence for delivery to the inmate. See the Mail
Management Manual for further information.
k. The institution‟s business manager is responsible for the purchase and security of stamps
purchased by the Bureau for issue to inmates per Section 13.d. The business manager also
conducts quarterly audits.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

20

14. SPECIAL POSTAL SERVICES
§ 540.22 Special postal services.
The information in this section was extracted from the Mail Management Manual. See that
policy for more detailed information.
(a) An inmate, at no cost to the government, may send correspondence by
registered, certified, or insured mail, and may request a return receipt.
(b) An inmate may insure outgoing personal correspondence (e.g., a package
containing the inmate’s hobbycrafts) by completing the appropriate form and
applying sufficient postage.
The Request Authorization to Mail Inmate Package (BP-329) form is used.
(1) In the event of loss or damage, any claim relative to this matter is made to the
U.S. Postal Service, either by the inmate or the recipient. The U.S. Postal Service
will only indemnify a piece of insured mail for the actual value of an item,
regardless of declared value.
When an inmate decides that a claim is necessary for an incoming piece of insured mail, he/she
is advised that the mailer is the most appropriate person to file the claim with the U.S. Postal
Service.
(2) Inmate packages forwarded as a result of institution administration are
considered official mail, except as otherwise specified (for example, hobbycraft
articles mailed out of the institution). Official mail is not insured. If such an item
is subsequently lost or damaged in the mail process the inmate may file a tort
claim with the Bureau of Prisons (see part 543, subpart C of this chapter).
Such packages are forwarded as official mail at Government expense. If documentation
indicates that the package left Bureau control and was lost or damaged by the U.S. Postal Service
(or mailed via a contract mail provider), the inmate is instructed to file a tort claim with the U.S.
Postal Service (or directly with the contract mail provider) (see the Program Statement Federal
Tort Claims Act). Hobbycraft articles are discussed in the Program Statement Inmate
Recreation Programs.
(c) Certified mail is sent first class at the inmate’s expense.
The inmate must pay basic postage, costs of certification, and costs of a return receipt (if
requested).

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

21

(d) An inmate may not be provided such services as express mail, COD, private
carriers, or stamp collecting while confined.
15. INMATE FUNDS RECEIVED THROUGH THE MAILS
§ 540.23 Inmate funds received through the mails.
Except as provided for in part 506 of this chapter, funds enclosed in inmate
correspondence are to be rejected. Deposits intended for the inmate’s
commissary account must be mailed directly to the centralized commissary
account (see 28 CFR part 506).
Section 2 of the Acknowledgment of Inmate, Part 1 & 2 (BP-A0407) contains an authorization
for disposition of funds. The inmate ordinarily completes this form upon initial entry into
Bureau custody. Negotiable instruments must include the inmate‟s full name and register
number.
Negotiable instruments received through the mail enclosed in inmate correspondence are rejected
using the Stamps, Negotiable Instrument and Other Returned to Sender form (BP-A0328).
Inmates are not permitted to receive unsolicited funds through the mail, nor are inmates
permitted to solicit funds or initiate requests for funds other than from family and friends.
b. Staff should be alert to unusual activity concerning funds received for posting to an inmate‟s
account or being mailed out of the institution. For example, accounting technicians, unit staff
and others should notify the unit manager when an inmate receives a large amount of money
either in a lump sum or over a short period of time or has unusual activity in his/her account.
The unit manager determines whether an appropriate reason exists for such activity or if a
referral to the captain is necessary.
16. RETURNED MAIL
§ 540.24 Returned mail.
Staff shall open and inspect for contraband all undelivered mail returned to an
institution by the Post Office before returning it to the inmate. The purpose of
this inspection is to determine if the content originated with the inmate sender
identified on the letter or package; to prevent the transmission of material,
substances, and property which an inmate is not permitted to possess in the
institution; and to determine that the mail was not opened or tampered with
before its return to the institution. Any remailing is at the inmate’s expense. Any
returned mail qualifying as “special mail” is opened and inspected for contraband
in the inmate’s presence.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

22

17. CHANGE OF ADDRESS AND FORWARDING OF MAIL FOR INMATES
§ 540.25 Change of address and forwarding of mail for inmates.
(a) Staff shall make available to an inmate who is being released or transferred
appropriate Bureau of Prisons and U.S. Postal Service forms for change of
address.
A U.S. Postal Service “Change of Address” kit is made available to each inmate being
transferred to notify correspondents. (Note: The “kit” is a notice to publishers, businesses,
correspondents, etc.; it is not a notification to the U.S. Postal Service.) Staff obtain supplies of
these kits from the servicing U.S. postal facility. Kits are kept in Receiving and Discharge and
the mail room for inmates leaving the institution.
(b) Inmates are responsible for informing their correspondents of a change of
address.
(c) Postage for mailing change of address cards is paid by the inmate.
(d) Except as provided in paragraphs (e) through (g) of this section, all mail
received for a released or transferred inmate will be returned to the U.S. Postal
Service for disposition in accordance with U.S. Postal Service regulations.
(e) Staff shall use all means practicable to forward special mail.
The Program Statement Mail Management Manual provides more detailed instructions on
forwarding inmate special mail.
(f) Staff shall forward inmate general correspondence to the new address for a
period of 30 days.
Inmate general mail (as opposed to special mail) is forwarded to the new address for 30 days.
General mail is forwarded to the address in the SENTRY database. After 30 days, general mail
is returned to the sender with the notation “Not at this address — return to sender.”
(g) Staff shall permit an inmate released temporarily on writ to elect either to
have general correspondence held at the institution for a period not to exceed 30
days, or returned to the U.S. Postal Service for disposition.
Use the form Disposition of General Correspondence While Inmate is Released Temporarily on
Writ (BP-A0398).
(1) If the inmate refuses to make this election, staff at the institution shall
document this refusal, and any reasons, in the inmate’s central file. Staff shall
P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

23

return to the U.S. Postal Service all general correspondence received for such as
inmate after the inmate’s departure.
Document the refusal on the Disposition of General Correspondence While Inmate is Released
Temporarily on Writ (BP-A0398).
(2) If the inmate does not return from writ within the time indicated, staff shall
return to the U.S. Postal Service all general correspondence being held for that
inmate for disposition in accordance with postal regulations.

18. INSTITUTION SUPPLEMENT
Each institution must update its Institution Supplement (IS) and forward a copy to the Regional
Correctional Programs Administrator. The IS includes:
■ Designation of a staff member to supervise inmate correspondence.
■ Procedures for monitoring incoming and outgoing mail, including inspection and reading
mail, especially to and from particular inmates.
■ Use of a master log to note receipt and inmate acknowledgment of incoming legal mail.
■ Limitations on the amount of postage stamps an inmate may possess and single purchases of
stamps.
■ Restrictions on free legal and administrative remedy mailings.
REFERENCES
Program Statements
P1315.07
Legal Activities, Inmate (11/5/99)
P1320.06
Federal Tort Claims Act (8/1/03)
P1330.16
Administrative Remedy Program (12/31/07)
P1480.05
News Media Contacts (9/21/00)
P4500.07
Trust Fund/Deposit Fund Manual (4/19/10)
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5265.13
Trust Fund Limited Inmate Computer System (TRULINCS)
— Electronic Messaging (2/19/09)
P5266.10
Incoming Publications (1/10/03)
P5270.08
Inmate Discipline and Special Housing Units (12/4/09)
P5370.11
Recreation Programs, Inmate (6/28/08)
P5800.16
Mail Management Manual (4/5/11)
P5800.15
Correctional Systems Manual (1/01/09)
P7331.04
Pretrial Inmates (1/31/03)

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

24

Federal Regulations
Federal Regulations cited in this Program Statement are contained in 28 CFR part 540.
ACA Standards
■ 2nd Edition Standards for Administration of Correctional Agencies: 2-CO-5D-01
■ 4th Edition Standards for Adult Correctional Institutions: 4-4266, 4-4275, 4-4279, 4-4487,
4-4488, 4-4489, 4-4491, 4-4492 and 4-4496
■ 4th Edition Standards for Adult Local Detention Facilities: 4-ALDF-2A-60, 4-ALDF-6A-02,
4-ALDF-6A-04, 4-ALDF-5B-05, 4-ALDF-5B-06, 4-ALDF-5B-08 and 4-ALDF-5B-09
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5265.14

4/5/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

25

